Citation Nr: 0300367	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  95-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected sarcoidosis with uveitis, iritis, 
conjunctivitis, and pulmonary involvement, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from August 1977 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In that determination, the 
RO denied entitlement to a compensable evaluation for 
service-connected sarcoidosis with uveitis, iritis, 
conjunctivitis, and pulmonary involvement.  After the 
appellant perfected an appeal from that decision, the RO 
issued a June 1993 rating decision increasing the rating 
to 10 percent.  The issue for appellate review is as 
styled on the title page of this decision.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (claimant presumably 
seeks maximum benefit allowable unless contrary intent is 
clearly expressed).  

In its January 1998 remand, the Board referred two issues 
to the RO for appropriate action.  In those claims - 
entitlement to service connection sphincter damage and 
foveal scar with loss of central vision of the right eye 
as secondary to service-connected sarcoidosis and 
entitlement to an increased evaluation for service-
connected glaucoma - the appellant or his representative 
had filed a notice of disagreement, but the RO had not 
issued a statement of the case.  The RO issued a statement 
of the case regarding these referred issues in October 
1998.  Subsequent statements filed by the appellant and 
his representative, though, did not identify any error of 
fact or law made by VA in adjudicating those claims as 
needed to perfect an appeal.  See 38 C.F.R. § 20.200 ("An 
appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."); 38 C.F.R. 
§§ 20.202; 20.302(b) (2002) (requirements of substantive 
appeal and time limits for filing).  The Board, therefore, 
does not have jurisdiction to address these issues.  



FINDINGS OF FACT

1.  Prior to October 7, 1996, the service-connected 
sarcoidosis was manifested by pulmonary involvement 
analogous to unspecified pneumoconiosis that was 
definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion.  

2.  On and after October 7, 1996, the service-connected 
sarcoidosis was manifested by pulmonary function test 
results showing FEV1/FVC of 74 percent.  

3.  The appellant's loss of field vision and visual acuity 
in the right eye is not linked to service-connected 
sarcoidosis with uveitis, iritis, and conjunctivitis.  


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected sarcoidosis, with uveitis, iritis, 
conjunctivitis, and pulmonary involvement, currently 
evaluated as 10 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.83a, 4.84a, 4.97, Diagnostic 
Codes, 6000 to 6009, 6802, 6808 (1991 to 1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.83a, 4.84a, 4.97, Diagnostic Codes 6000 to 
6009, 6600, 6846 (1997 to 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The claim involves a request for an increased evaluation 
and there is no particular application form required.  
Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In a May 1991 
letter, the RO informed the appellant of the need for a 
release for any medical evidence relevant to his claim.  
In August 1992 and April 1995 statements of the case and 
in November 1992, April 1993, July 1995, January 1996, and 
February 1997 supplemental statements of the case, the RO 
informed the appellant of the criteria for showing an 
increased evaluation and the evidence considered in 
evaluating the claim.  Following the Board's January 1998 
remand, which included evidentiary development that 
impliedly informed the appellant of the evidence necessary 
to substantiate the claim, the RO asked the appellant via 
a May 1998 letter for permission to obtain evidence from 
health care providers he identified.  The appellant 
provided relevant contact information and the record shows 
medical evidence received from that physician.  The RO 
then sent the appellant August 2000 and August 2002 
supplemental statements of the case discussing the 
evidence considered and the RO's reasoning for its action.  
In August 2002, the RO also sent the appellant a letter 
discussing the VCAA and informing him of VA's notice and 
development responsibilities.  By these actions, the RO 
has informed the appellant of the information and evidence 
necessary to substantiate the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  When the Board reviewed 
the claims file in January 1998, the record included the 
appellant's service medical records and VA and private 
clinical records.  In its January 1998 remand, the Board 
directed the RO to ask the appellant to complete necessary 
releases for any medical professional or facility that had 
treated him for his disabilities, which the RO did by a 
May 1998 letter.  The appellant identified a private 
physician, from whom a statement was received later that 
month.  The RO also obtained recent VA clinical records.  
The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the 
benefit sought.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in June 1994, December 1995, September 1996, 
January 1997, June 1998, May 1999, and November 2000.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO.  

II.  Analysis

A.  General Law and Regulations

By an August 1984 Board decision, VA established service 
connection for sarcoidosis with uveitis, iritis, and 
conjunctivitis.  The RO in a November 1984 rating decision 
assigned an initial rating of 70 percent from 1980 into 
1984, then reduced the evaluation to noncompensable based 
on the results of a contemporaneous examination.  VA 
continued the noncompensable evaluation through the next 
few years.  In October 1991, the appellant filed a claim 
for an increased evaluation.  Though the RO initially 
denied the claim in April 1992, October 1992, and April 
1993 rating decisions, in a June 1993 rating decision it 
recharacterized the disability as including pulmonary 
involvement and increased the evaluation to 10 percent 
disabling.  VA has continued the 10 percent evaluation 
since then, and the appellant argues that the severity of 
this disability warrants a higher evaluation.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. pt. 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  Each disability be 
viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (2002).  Medical 
reports must be interpreted in light of the whole recorded 
history and considered from the point of view of the 
claimant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7 (2002). The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment. 
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (2002).  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any 
changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

Analysis of the facts in this case is complicated by two 
factors.  The first factor involves regulatory changes 
governing evaluation of the sarcoidosis-related pulmonary 
impairment during the course of the appellant's claim.  
Effective October 7, 1996, VA amended its Schedule for 
Rating Disabilities with respect to respiratory disorder.  
See 61 Fed. Reg. 46,728 (Sep. 5, 1996) (codified as 
amended at 38 C.F.R. § 4.97 (1997 to 2002).  When a 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, where the amended regulations 
expressly provide an effective date (as in this case) and 
do not allow for retroactive application, the claimant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 
10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate this claim 
prior to October 7, 1996 based on the old version of the 
criteria at 38 C.F.R. § 4.97 (1996), and then evaluate the 
claim on and after October 7, 1996, in light of either the 
old or the new version of the criteria found, depending 
upon which is more favorable.  See VAOPGCPREC 3-2000.  

The second complicating factor is the various residual 
symptomatology involving pulmonary and vision functions.  
The disability has been evaluated pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Codes 6802, 6808 (1991 to 1996), and 
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (1997 to 
2002), for pulmonary impairment, as well as pursuant to 
38 C.F.R. § 4.84a, Diagnostic Codes 6000 to 6009 (1991 to 
2002), for vision impairment.  The analysis of this claim 
must take into account both pulmonary and vision 
impairment related to the service-connected disability.  
In doing so, it is noted that separate ratings may be 
assigned for two or more disabilities resulting from a 
disease or injury, under different diagnostic criteria, 
where none of the symptoms of any one disability are 
duplicative or overlapping of the symptoms of other 
disabilities.  Esteban v. Brown, 6 Vet. App. 259, 260-62 
(1994).  Compare 38 C.F.R. § 4.14 (2002) (evaluation of 
same disability or manifestation under various diagnoses 
is to be avoided).

B.  Pulmonary Impairment

Prior to October 7, 1996, the disability had been 
evaluated under Diagnostic Codes 6802 and 6808.  
Diagnostic Code 6808 rates unspecified mycosis of the 
lung, when inactive, on the basis of its residuals by 
appropriate analogy.  The RO rated the disability as 
analogous to pneumoconiosis under Diagnostic Code 6802, 
where a 10 percent evaluation contemplates unspecified 
pneumoconiosis that is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended 
exertion.  A 30 percent evaluation requires moderate 
unspecified pneumoconiosis with considerable fibrosis and 
moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.  A 60 percent evaluation 
requires severe unspecified pneumoconiosis with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests and marked impairment of health.  A 100 
percent disability rating requires pronounced unspecified 
pneumoconiosis, with the extent of lesions comparable to 
far-advanced pulmonary tuberculosis, or pulmonary function 
tests confirm a markedly severe degree of ventilatory 
deficit, and there is dyspnea at rest or other evidence of 
severe impairment productive of total incapacity.  38 
C.F.R. § 4.97 (1991 to 1996).  

VA clinical records in October 1991 included pulmonary 
function testing and an x-ray report showing enlarged 
bronchopulmonary nodes (increased in size over previous 
examination) and enlarged paratracheal shadows.  The 
examiner reported these findings as consistent with 
sarcoidosis.  

VA clinical records from April 1992 to March 1993 showed 
that the appellant complained of dyspnea, chest 
discomfort, and vertigo.  Examination showed left ear 
otitis media, an erythematous and "bulgy" left tympanic 
membrane, clear lungs, stable but restrictive sarcoidosis, 
and minimal mild obstructive lung disease.  

VA examination in March 1993 indicated that the appellant 
complained of shortness of breath with minimal activity.  
The examiner noted the chest as clear and no clubbing, 
cyanosis, or use of accessory muscles on respiration.  The 
diagnosis was pulmonary sarcoidosis.  

VA clinical records from August 1993 to February 1994 
revealed complaints of chest pain, congestion, 
nonproductive cough, all causing difficulty sleeping and 
related to pulmonary sarcoidosis.  VA chest x-ray report 
in December 1994 showed prominent hilar nodes and 
paratracheal nodes on the right and left upper 
mediastitial lymph nodes, with an impression of very 
probable sarcoid disease.  VA chest x-ray in February 1995 
showed prominent paratracheal, tracheobronchial and 
bronchopulmonary lymph nodes of moderate progression 
recently, mild bilateral pulmonary emphysema, and an 
impression of probable sarcoidosis with recent progression 
since June 1994.  

VA respiratory examination in December 1995 indicated that 
the appellant complained of shortness of breath (though 
not as severe as at the beginning of the disease in 1980) 
and dizziness with minimal exertion, and more frequent 
recurrence of upper respiratory pulmonary infections.  
Examination showed a diagnosis of history of sarcoidosis.  
The results of a chest x-ray report were consistent with 
and strongly suggestive of sarcoid disease without 
evidence of pulmonary parenchymal involvement.  There was 
no splenomegaly.  

These clinical records and examination reports show 
enlarged bronchopulmonary nodes and paratracheal shadows 
consistent with sarcoidosis in October 1991, minimal mild 
obstructive lung disease from April 1992 to March 1993, 
and prominent hilar nodes, paratracheal, tracheobronchial, 
and bronchopulmonary nodes related to sarcoidosis in 
December 1994 and February 1995 x-rays, all indicative of 
symptomatic pulmonary fibrosis.  The appellant complained 
of dyspnea in April 1992 to March 1993 VA clinical 
records.  These findings support the current 10 percent 
evaluation under Diagnostic Codes 6802 and 6808.  These 
clinical records and examination reports, though, do not 
indicate considerable fibrosis, an element needed to 
support the next higher evaluation of 30 percent 
disabling.  Although the VA clinical records from April 
1992 to March 1993 revealed that the appellant complained 
of dyspnea, the medical comments in those records failed 
to identify moderate dyspnea on slight exertion, another 
element needed for a 30 percent evaluation.  Instead, 
these records found mild obstructive lung disease from 
April 1992 to March 1993, clear chest x-rays at the March 
1993 VA examination, mild emphysema shown in February 1995 
chest x-rays, and no evidence of pulmonary parenchymal 
involvement in x-rays at the December 1995 VA examination.  
The evidence does not correspond to the requirements for a 
30 percent evaluation under 38 C.F.R. § 4.97, Diagnostic 
Codes 6802, 6808 (1991 to 1996).  

On and after October 7, 1996, the disability has been 
evaluated pursuant to the criteria of Diagnostic Code 6846 
for sarcoidosis, which provides for the following ratings:  

Noncompensable:  Chronic hilar adenopathy or 
stable lung infiltrates without symptoms or 
physiologic impairment.  

30 percent:  Pulmonary involvement with 
persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  

60 percent:  Pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids 
for control.  

100 percent:  Cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.   

38 C.F.R. § 4.97 (1997 to 2002).  It will also be 
evaluated under the previously applied diagnostic 
criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6802 and 
6808 (1991 to 1996).  

VA chest x-ray in January 1997 showed an increase in 
bronchopulmonary lymph nodes and in the roof of the 
mediastitial density since examination in December 1994, 
findings that were consistent with sarcoidosis.  The 
impression was sarcoidosis progressive since December 
1994.  

In a March 1998 report, a private physician indicated that 
the appellant had consulted about chest pain atypical of 
cardiac disease.  Chest x-ray showed fullness in a central 
area consistent with sarcoid.  An electrocardiogram 
revealed heart enlargement and no signs or symptoms of a 
heart attack.  He prescribed a two week course of 
Prednisone, and it was noted used an inhaler, aspirin 
daily, nitroglycerine, and pain medication.  

VA examination in May 1999 showed that the appellant 
complained of shortness of breath on exertion or when 
exposed to heat or cold, though he coughed extremely 
rarely.  He claimed to get dyspnea on exertion or climbing 
stairs.  He was not asthmatic and had had no treatment 
except for using an albuterol inhaler three times per week 
for many years.  It was noted that he had not used 
steroids in many years because of the lack of progression 
of the disease.  Examination revealed a clear chest 
without wheezing and with excellent expansion of the 
lungs, and no cardiac symptomatology and no indication of 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  There was no evidence of weight gain or 
loss.  There was no anatomical underlying restrictive 
disease resulting from sarcoidosis.  The diagnoses 
included inactive, stable pulmonary sarcoidosis requiring 
no significant treatment and no steroid use for years.  

VA examination in November 2000 showed that the claims 
file was reviewed as part of the examination.  It was 
noted that the appellant complained of having a cough at 
times and chest pain, which required an emergency room 
visit, intermittent worsening of pulmonary symptomatology.  
The appellant reported night sweats twice per week, 
difficulty sleeping at night, no recent weight loss, no 
hypersomnolence during the day, no hemoptysis, no present 
cough, and no recent antimicrobial therapy.  Examination 
showed lungs clear, without pain or wheezes, and normal 
respiratory excursion.  With respect to any cor pulmonale, 
the examiner indicated that the heart was of normal size 
and that there was bilateral hilar and mediastinal 
lymphadenopathy.  Acute infiltrate or effusion was shown 
compatible with sarcoidosis.  There was no pulmonary 
embolism, respiratory failure, chronic pulmonary 
thromboembolism, or ankylosing spondylitis.  An 
echocardiogram revealed sinus bradycardia.  The diagnoses 
included history of stable pulmonary sarcoidosis and 
normal ventilatory function.  The examiner further noted 
that the appellant had not had corticosteroid treatment 
since July 1999, that there was no evidence of right 
ventricular hypertrophy or episodes of acute respiratory 
failure requiring therapy.  He described the sarcoidosis 
as stable with no findings of pulmonary hypertension.  The 
only current symptomatology was night sweats, which the 
examiner could not dissociate from the sarcoidosis.  

VA clinical records in July 2000 and January 2001 
indicated sarcoidosis, but no respiratory or cardiac 
symptomatology.  

The criteria for a 30 percent rating and for a 60 percent 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6846 (1997 
to 2002), requires the need for chronic low dose 
(maintenance) or intermittent corticosteroids to control 
persistent pulmonary symptoms.  The March 1998 report by a 
private physician indicated that the appellant had been 
prescribed a short course of Prednisone, a corticosteroid.  
Examiners have noted that the veteran has not had 
corticosteroid treatment for many years, or at least since 
1999.  VA examination in May 1999 showed that the 
appellant used an albuterol inhaler, a bronchodilator that 
is not a corticosteroid, and that he had not used steroids 
in many years because of lack of progression of the 
disease.  VA examination in November 2000 did not discuss 
any use of a bronchodilator, though it did report no 
corticosteroid use since July 1999.  This comment 
conflicts with the earlier May 1999 VA examination, which 
discussed no steroid use in many years.  Though the 
evidence is somewhat confusing on the question of whether 
the appellant has used a corticosteroid to control 
persistent pulmonary symptoms, these medical records 
clearly indicate that a corticosteroid is not used as of 
the VA examinations in May 1999 and November 2000.  
Moreover, these examinations showed no anatomical 
underlying restrictive disease resulting from sarcoidosis 
and no episodes of acute respiratory failure requiring 
therapy.  Thus, in the absence of corticosteroid use or 
persistent pulmonary symptoms related to sarcoidosis, the 
evidence does not match the criteria for 30 percent or 60 
percent ratings.  The evidence also does not support 
assignment of a 100 percent evaluation for the appellant, 
though complaining of night sweats, had suffered no recent 
weight loss, pulmonary hypertension, or other symptoms 
indicating cor pulmonale or cardiac involvement.  

This evidence as applied to the criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code 6802 and 6808 (1991 to 1996), 
indicates that the 10 percent evaluation assigned before 
the regulatory changes should be continued after that 
change.  The criteria for a 10 percent evaluation requires 
definite symptoms of pulmonary fibrosis and moderate 
dyspnea on extended exertion, whereas a 30 percent 
evaluation requires considerable fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary 
function tests.  VA examination in May 1999 showed clear 
lungs and no restrictive disease related to sarcoidosis 
and VA examination in November 2000 indicated no acute 
infiltrate or effusion.  Both examinations showed 
inactive, stable pulmonary sarcoidosis requiring no 
treatment.  These findings fail to demonstrate definite 
symptoms of pulmonary fibrosis and moderate dyspnea on 
extended exertion as required for a 10 percent evaluation, 
much less indicate considerable fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary 
function tests, as required for the next higher 
evaluation.  

Sarcoidosis might alternatively be rated (active disease 
or residuals) as chronic bronchitis pursuant to Diagnostic 
Code 6600 and extrapulmonary involvement under specific 
body system involved.  The criteria for evaluating chronic 
bronchitis is as follows:

10 percent:  FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  

30 percent:  FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  

60 percent:  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  

100 percent:  FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy.  

38 C.F.R. § 4.97 (1997 to 2002).  

VA examination in May 1999 included the raw data from the 
pulmonary function testing, but no interpretation of those 
results in terms of FEV1 percent predicted or FEV1/FVC 
percent.  The examiner noted stable sarcoidosis requiring 
no significant treatment.  VA pulmonary function testing 
in December 2000 showed FEV1 of 83 percent predicted 
value; FEV-1/FVC of 74 percent; and no measurement of DLCO 
(SB).  The interpretation of these results was normal 
ventilatory function and similar to a September 1998 
pulmonary function study.  These results correspond to the 
criteria for the currently assigned 10 percent evaluation; 
the FEV1 measurement in December 2000 was 83 percent 
predicted, rather than 71- to 80-percent predicted 
mandated by the criteria, but the FEV1/FVC measurement was 
74 percent, within the range of 71 to 80 percent as 
required for a 10 percent evaluation.  The FEV1/FVC 
measurement was not within the range of 56 to 70 percent 
as required for the next higher evaluation.  Therefore, an 
evaluation in excess of 10 percent is not warranted 
pursuant to the criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1997 to 2002).  

Based on the evidence of record and in light of this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the pulmonary involvement of the 
appellant's service-connected sarcoidosis.  

C.  Visual Impairment

The RO established service connection for sarcoidosis, 
with uveitis, iritis, and conjunctivitis, in a June 1993 
rating decision.  The RO has subsequently (e.g., in the 
most recent August 2002 supplemental statement of the 
case) not evaluated the full service-connected disability 
in light of impairment resulting from these vision 
disorders.  The visual impairment associated with the 
disability - uveitis, iritis, and conjunctivitis - is 
evaluated pursuant to the criteria of 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 to 6009 (1991 to 2002).  

Chronic uveitis and iritis, according to the criteria of 
Diagnostic Codes 6000 and 6003, respectively, are rated 
based on the criteria of Diagnostic Code 6009 for unhealed 
injury of the eye from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of 
active pathology.  The minimum rating is assigned during 
active pathology.  Chronic conjunctivitis, under 
Diagnostic Code 6018, warrants a 10 percent evaluation for 
active conjunctivitis with objective symptoms.  If healed, 
then conjunctivitis is rated on residuals; if there are no 
residuals, then it is rated as noncompensable.  38 C.F.R. 
§ 38 C.F.R. § 4.84a (1991 to 2002).

VA clinical records in October 1991 showed severe 
recurrence of iritis in the right eye and a recent 
diagnosis of sarcoid uveitis.   

VA visual examination in February 1993 indicated that the 
appellant gave a vague history of decreased right eye 
vision around 1982.  Examination revealed best correction 
in the right eye with -1.00 sphere of 20/200, representing 
a permanent loss of central vision.  The right pupil had 
irregular sphincter damage without iris atrophy and 
reacted poorly to light.  The right fundus had a central 
macular scar with no peripheral scars.  The impression was 
sphincter damage right eye, no history of trauma; foveal 
scar right eye with loss of central vision, stable; no 
signs of uveitis; an otherwise normal eye examination.  
The left eye had normal vision.  The examiner commented 
that he did not see any signs of ocular sarcoidosis.  

VA clinical records in February 1994 showed no recurrence 
of anterior uveitis of the right eye and a normal left 
eye.  

VA visual examination in June 1994 revealed an enlarged 
right pupil due to an apparent sphincter tear and atrophy.  
There was no iris pigment stuck to the lens surface as 
often seen after severe iritis and no periphlebitis 
lesions suggestive of sarcoidosis.  The examiner noted 
that the appellant had a permanent loss of vision due to 
central macular scar in the right eye.  The left eye was 
normal.  The examination report showed right eye corrected 
vision of 20/200 and left eye corrected vision of 20/20.  

VA clinical records in June and July 1994 noted recurrent 
uveitis in the right eye, with pain resolved by July.  
Also shown was maculopathy probably secondary to chronic 
recurrent posterior uveitis.  VA clinical records in 
September 1994 showed maculopathy in the right eye and the 
left eye within normal limits.  

An undated VA examination indicated that the appellant had 
a macular scar in the right eye with an enlarged pupil due 
to sphincter damage.  No cataract was seen.  The examiner 
commented that there were no sarcoid-type lesions.  The 
impression was right eye iris sphincter damage appearing 
due to trauma and macular scar probably due to it.  The 
left eye was normal.  

VA examination in January 1997 revealed best correctable 
vision in the right eye of 20/200 and in the left eye of 
20/20.  Visual field screeners showed some scattered loss 
in the right eye and none in the left eye; this loss is 
less than in the past.  External eyes and corneas appeared 
normal.  Extraocular motions were full.  The right pupil 
was enlarged with sphincter damage.  The impression was 
past history suggestive of possible iritis, corneal scar 
and sphincter damage looks more like ocular contusion 
injury of the past, right eye pressure was slightly 
elevated compared to the left, and gonioscopy of the right 
eye showed no local recession and a wide-open angle.  

VA examination in June 1998 indicated that the appellant 
had no particular complaints.  Examination showed full 
extraocular motions, clear corneas without scarring, 
enlarged right pupil barely dilating to light, sphincter 
atrophy, and no synechia of the iris to the lens nor any 
pigment deposition on lens capsule.  The impression was 
normal left eye and old ocular trauma right eye with iris 
sphincter damage and a posterior central macular scar.  
The examiner noted that there were no stigmata of iritis 
nor posterior pole sarcoid fundal lesions.  

VA examination in December 2000 showed vision in the right 
eye of count fingers at two feet with a central scotoma.  
The left eye was 20/20, but only 20/40 for close without 
correction.  He streak refracts right eye -.50 with no 
improvement in vision.  The impression was old trauma to 
the right eye and brow with a central macular scar and 
visual scotoma and one month onset iritis in the right 
eye.  The examiner indicated that he could not tell 
whether the iritis was due to sarcoidosis or another 
etiology.  

With respect to visual acuity, the percentage evaluation 
will be found from Table V of the rating schedule by 
intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  
38 C.F.R. § 4.83a (1991 to 2002).  VA examinations in 
February 1993, June 1994, January 1997, and December 2000, 
showed visual acuity in the right eye of 20/200 described 
as a permanent loss of central visual acuity and of 20/20 
or 20/40 uncorrected in the left eye.  Using Table V, 
vision in the left eye at or better than 20/40 and vision 
in the right eye of 20/200 corresponds to a 20 percent 
evaluation under Diagnostic Code 6077.  However, the 
evidence discussed above does not indicate that this loss 
of visual acuity in the right eye was related to 
sarcoidosis.  The February 1993 examination indicated that 
there were no signs of ocular sarcoidosis or uveitis.  VA 
clinical records in February 1994 showed no uveitis.  The 
June 1994 examination noted that there was no iris pigment 
stuck in the lens surface as often seen after severe 
iritis and no periphlebitis suggestive of sarcoidosis.  VA 
clinical records in June and July 1994 showed recurrent 
uveitis, but these symptoms had resolved.  An undated 
examination reported no sarcoid-type lesions.  The June 
1998 examination indicated no stigmata of iritis nor 
posterior pole sarcoid fundal lesions.  The December 2000 
examination showed one-month onset of right eye iritis, 
which the examiner could not associate with sarcoidosis.  
Though the visual acuity corresponds to a 20 percent 
evaluation, the evidence does not indicate that this loss 
of visual acuity is a result of the service-connected 
sarcoidosis.  

The visual impairment must also be evaluated for any field 
loss, which is rated under Diagnostic Code 6080, as 
follows:

Homonymous hemianopsia 
................................      30 percent

Field, visual, loss of temporal half:
  
Bilateral........................................
...................      30 percent
  
Unilateral.......................................
..................      10 percent
  Or rate as 20/70 (6/21).  

Field, visual, loss of nasal half:
  
Bilateral........................................
...................      20 percent
  
Unilateral.......................................
..................      10 percent
  Or rate as 20/50 (6/15).

Field, visual, concentric contraction of:  
To 5 degrees.:
    
Bilateral........................................
.................     100 percent
    
Unilateral.......................................
.................      30 percent
    Or rate as 5/200 (1.5/60).
To 15 degrees, but not to 5 degrees:
    
Bilateral........................................
..................      70 percent
    
Unilateral.......................................
.................      20 percent
    Or rate as 20/200 (6/60).
To 30 degrees, but not to 15 degrees:
    
Bilateral........................................
..................      50 percent
    
Unilateral.......................................
.................      10 percent
    Or rate as 20/100 (6/30).
To 45 degrees, but not to 30 degrees:
    
Bilateral........................................
..................      30 percent
    
Unilateral.......................................
.................      10 percent
    Or rate as 20/70 (6/21):
To 60 degrees, but not to 45 degrees:
    
Bilateral..........................................
.................      20 percent
    
Unilateral...........................................
..............      10 percent 
    Or rate as 20/50 (6/15).

38 C.F.R. § 4.84a (1991 to 2002).  VA examinations in 
February 1993, June 1994, June 1998, and December 2000, 
were silent as to any field loss associated with the 
service-connected sarcoidosis.  Examination in January 
1997, though, discussed visual field screeners that showed 
some scattered loss in the right eye and none in the left 
eye, which was less than in the past.  The loss in the 
right eye has been medically associated with old injury 
rather than sarcoidosis.  

Based on the evidence of record and the analysis above, it 
is the determination of the Board that the preponderance 
of the evidence is against a separate compensable 
evaluation for the visual component of service-connected 
sarcoidosis.  


ORDER

An increased disability rating for service-connected 
sarcoidosis with uveitis, iritis, conjunctivitis, and 
pulmonary involvement, currently evaluated as 10 percent 
disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

